Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 1 of 49 PageID# 329



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


   DEVIN G. NUNES                                )
                                                 )
           Plaintiff,                            )
                                                 )
   v.                                            )               Case 1:19-cv-1148-LO-TCB
                                                 )
                                                 )               TRIAL BY JURY
   FUSION GPS a/k/a BEAN, LLC                    )               IS DEMANDED
                                                 )
   -and-                                         )
                                                 )
   GLENN SIMPSON                                 )
                                                 )
           Defendants.                           )
                                                 )


                        SECOND AMENDED COMPLAINT
           Plaintiff, Devin G. Nunes (“Plaintiff”), by counsel, pursuant to the Court’s Order

   entered February 21, 2020, General Order No. 3, and Rule 15(a)(2) of the Federal Rules of

   Civil Procedure (the “Rules”), files the following Second Amended Complaint against

   defendants, Fusion GPS a/k/a Bean, LLC (“Fusion GPS”) and Glenn Simpson

   (“Simpson”), jointly and severally.

           Plaintiff seeks (a) compensatory damages, statutory damages (threefold the actual

   damages sustained), and punitive damages in the sum of $9,900,000.00, plus (b)

   prejudgment interest on the principal sum awarded by the Jury at the rate of six percent

   (6%) per year from January 25, 2018 pursuant to § 8.01-382 of the Virginia Code (1950),

   as amended (the “Code”), (c) a reasonable attorney’s fee, (d) post-judgment interest, and

   (e) court costs – arising out of the Defendants’ acts of racketeering activity in violation of


                                                 1
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 2 of 49 PageID# 330



   Title 18 U.S.C. § 1962(c), conspiracy to violate Title 18 U.S.C. § 1962(c), tortious

   interference with contract and business expectations, and common law conspiracy to

   tortiously interfere with Plaintiff’s business as a United States Congressman and, in

   particular, his position as Chairman of the House Intelligence Committee.

          In addition to money damages, Plaintiff seeks declaratory and injunctive relief

   pursuant to Title 18 U.S.C. § 1964(a). Plaintiff requests a declaratory judgment that Fusion

   GPS and Simpson’s conduct constitutes racketeering activity within the meaning of Title

   18 U.S.C. § 1961(1). Plaintiff also seeks prospective injunctive relief to prevent and

   restrain the Defendants, inter alia, from engaging in the same type of endeavor as the

   enterprise engaged in.

                                     I. INTRODUCTION

          1.      This case involves an illegal enterprise that engages in active, coordinated

   and ongoing corruption, fraud and obstruction of justice – wrongdoing (a) admitted to by

   Defendants in a book written by Simpson and his partner, Peter Fritsch (“Fritsch”), titled,

   ironically, Crime in Progress: Inside the Steele Dossier and the Fusion GPS Investigation

   of Donald Trump (“Crime in Progress”), (b) chronicled in the detailed December 2019

   report of the Office of the Inspector General, and (c) described in detail by multiple victims

   of Fusion GPS’ common scheme and plan of criminal operations.

          2.      Plaintiff is a prominent United States Congressman who, in 2018, was

   Chairman of the House Permanent Select Committee on Intelligence (the “Committee”).

   In 2018, Fusion GPS and Simpson implemented a scheme to obstruct and impede Plaintiff

   in the performance of his duties as Chairman of the Committee. Consistent with an

   established modus operandi or business model, deployed against multiple other victims,



                                                 2
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 3 of 49 PageID# 331



   Defendants undertook a media campaign to depict Plaintiff as a criminal who was unfit to

   lead the Committee in its important oversight of the United States intelligence community

   and, in particular, its investigation of Russian interference in the 2016 Presidential election.

   In order to effectuate the obstruction scheme, the Defendants associated in fact and

   colluded with certain media sympathizers and shadowy non-profit organizations and

   political operatives. The goals of the enterprise were and are to intimidate, harass, threaten,

   influence, interfere with, impede, and ultimately to derail Plaintiff in the performance of

   his official duties and business as Chairman of the Committee and as a United States

   Congressman, and to prevent Plaintiff from making criminal referrals to DOJ.

          3.      At all times relevant to this action, the Defendants controlled, directed and

   participated in the business and affairs of the illegal obstruction enterprise and received

   substantial income from the operations of the enterprise. Between 2018 and the present,

   Defendants engaged in multiple acts of wire fraud in violation of Title 18 U.S.C. § 1343

   and acts of obstruction of justice in violation of Title 18 U.S.C. §§ 1503(a), 1512(b),

   1512(d) and 1513(e). In furtherance of their conspiracy to obstruct justice, the Defendants,

   acting in concert with others, engaged in a vicious political operation to “dirty up” Plaintiff

   and to undermine confidence in him as Chairman of the Committee – a coordinated

   operation that included the nationwide publication of fraudulent news stories and the filing

   of fraudulent and retaliatory “ethics” complaints against Plaintiff.

          4.      This lawsuit challenges Defendants’ obstruction of the lawful investigations

   of a sitting United States Congressman through their unlawful enterprise. Plaintiff brings

   this action (a) to recover money damages for the injury caused by Defendants’ racketeering

   activity, (b) for disgorgement of the ill-gotten gains and fruits of Defendants’ unlawful



                                                  3
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 4 of 49 PageID# 332



   enterprise, (c) to recover money damages caused by Defendants’ conspiracy to tortiously

   interfere with Plaintiff’s employment and business and for Defendants’ intentional

   interference with that business, (d) to impose reasonable restrictions on Defendants’ future

   activities, including Defendants’ use of fraudulent “opposition research”, media smear

   campaigns and fraudulent “ethics” complaints to intimidate members of Congress and

   other law enforcement officers in the performance of their official duties, (e) to declare

   Defendants’ activities to be in violation of Title 18 U.S.C. § 1962 and to enjoin Defendants’

   prospectively from obstructing justice, and (f) to order the dissolution or reorganization of

   Fusion GPS so as to prevent or restrain the Defendants from committing fraud, lying to the

   Federal Bureau of Investigation (“FBI”), Department of Justice (“DOJ”), Congress and

   Senate, obstructing justice, and violating Title 18 U.S.C. § 1962 in the future.

                                         II. PARTIES

          5.      Plaintiff has served in the United States House of Representatives since

   2003. He represents California’s 22nd Congressional District, which is located in the San

   Joaquin Valley and includes portions of Tulare and Fresno Counties. He is the author of

   the book, Restoring the Republic, which was published in September 2010. Plaintiff now

   serves as Ranking Member of the House Permanent Select Committee on Intelligence,

   having been appointed to the Committee in the 112th Congress and serving as Committee

   Chairman during the 114th and 115th Congresses. As a member of the Committee, he

   participates in oversight of the United States national security apparatus, including the

   intelligence-related activities of seventeen agencies, departments, and other elements of

   the United States Government, most of which are located in Virginia within the Alexandria

   Division. [https://nunes.house.gov/about/; https://www.devinnunes.com/bio].



                                                4
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 5 of 49 PageID# 333



           6.      Created in 1977, the Committee oversees the nation’s intelligence agencies,

   including components of the Departments of Defense, Homeland Security, Justice, State,

   Treasury and Energy. Consistent with its mission and jurisdiction, the House Intelligence

   Committee has the authority and power, inter alia, to conduct investigations, issue

   subpoenas for the production of memoranda, documents and records or other material, to

   compel testimony from witnesses, and to make criminals referrals to the DOJ.

   [https://republicans-intelligence.house.gov/uploadedfiles/hpsci_rules_of_procedure_-

   _115th_congress.pdf;        https://www.govinfo.gov/content/pkg/HMAN-115/pdf/HMAN-

   115.pdf].    On March 1, 2017, the Committee approved a bipartisan “Scope of

   Investigation” to guide the Committee in its investigation into the Russian active measures

   campaign that targeted the 2016 U.S. Presidential Election. Plaintiff confirmed that the

   “Intelligence Committee has been investigating Russia for years and warning about the

   Putin regime’s hostile international actions, its aggression in cyber space, and its influential

   international propaganda campaigns. The committee is determined to continue and expand

   its inquiries into these areas, including Russian activities related to the 2016 U.S. elections.

   On a bipartisan basis, we will fully investigate all the evidence we collect and follow that

   evidence wherever it leads.” In its investigation, the Committee publicly vowed to conduct

   interviews, take witness testimony and to “seek access to and custody of all relevant

   information, including law enforcement and counterintelligence information, consistent

   with the Committee’s oversight jurisdiction and investigative responsibilities.”

   [https://intelligence.house.gov/news/documentsingle.aspx?DocumentID=217].




                                                  5
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 6 of 49 PageID# 334



          7.      Defendant, Fusion GPS, is a Delaware limited liability company

   headquartered in Washington, D.C.       Fusion GPS represents that it “provides premium

   research, strategic intelligence, and due diligence services to corporations, law firms, and

   investors worldwide.” [http://www.fusiongps.com/]. In truth, Fusion GPS is a political war

   room for hire that specializes in dirty tricks, retaliation and smears on behalf of its

   undisclosed clients. As admitted in Crime in Progress, one of Fusion GPS’s main targets

   in 2018 was Plaintiff. Fusion GPS has agents and transacts its affairs in Virginia. Upon

   information and belief, many of Fusion GPS’ clients and donors are located in Virginia.

   Fusion GPS repeatedly uses the same means and methods as part of its business: it creates

   fake “dossiers” and supplies the fraudulent documents and information to “friendlies” in

   the media for dissemination online and via social media. In 2018, for instance, Fusion GPS

   used newspaper conglomerate, The McClatchy Company and its subsidiary McClatchy

   Newspapers, Inc. (collectively, “McClatchy”), as a media sympathizer and conduit to

   propagate falsehoods and obstruct Plaintiff in the performance of his duties as Chairman

   of the Committee. Another technique employed by Fusion GPS as part of its obstruction

   and interference schemes is “astro-turfing”. Astroturfing is the attempt to create an

   impression of widespread grassroots support for a position, where no such support actually

   exists. Fusion GPS uses multiple “cut-outs”, online identities and fake pressure groups to

   mislead the public into believing that its positions on behalf of its undisclosed clients are

   correct and/or commonly held. Campaign for Accountability, Inc. (“CfA”) is a “cut-out”




                                                6
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 7 of 49 PageID# 335



   regularly used by astroturfers like Fusion GPS. [https://fortune.com/2016/08/19/google-

   transparency-project-2/].1

          8.      Defendant, Simpson, is a citizen of the United States. He is a principal of

   Fusion GPS. Simpson manages Fusion GPS and is its “public” face. In 2016, Fusion GPS

   engaged Orbis Business Intelligence, Ltd. (“Orbis”) and Christopher Steele (“Steele”) to

   manufacture a compendium of fake “intelligence” reports – a “dossier” – that Simpson and

   Steele provided to the FBI and DOJ and then leaked to mainstream media outlets, for the

   express purpose of instigating and promoting the false narrative that the Trump campaign

   or persons associated with it colluded with Russians. [https://gop.com/meet-fusion-gps/].



          1
                   CfA is a dark money, partisan, left-wing 501(c)(3) nonprofit organization
   that uses the Freedom of Information Act, litigation, and “aggressive communications” to
   target government officials, principally conservative Republicans such as Plaintiff.
   [https://campaignforaccountability.org/about/]. CfA was founded in 2015 by alumni of
   prominent left-wing opposition research super PAC, American Bridge 21st Century, and
   Citizens for Responsibility and Ethics in Washington (CREW), an “advocacy group” that
   uses “aggressive legal action, in-depth research, and bold communications” to target
   Republican officeholders. [See https://www.citizensforethics.org/who-we-are/]. CfA
   claims (ironically) that it “works on behalf of the public interest to expose corruption,
   negligence and unethical behavior wherever it may occur.” As part of its business, CfA
   operates a website, a Twitter account (@Accountable_Org), a Facebook account, a
   YouTube channel, and publishes articles via Medium. In 2017, CfA received a total of
   $994,811 in contributions and grants. In 2018, CfA received a total of $1,270,480 in
   contributions and grants. CfA does not disclose the identities of its donors. However, it
   has been widely reported that one of CfA’s major donors is the left-wing
   funding/incubation non-profit, New Venture Fund. [https://www.influencewatch.org/non-
   profit/new-venture-fund/; http://www.siliconbeat.com/2016/07/19/googles-secretive-and-
   deep-pocketed-foe-heavily-funded-by-gates-hewlett-foundations/]. All three (3) CFA
   “ethics” complaints against Plaintiff at issue in this action are directly connected to Fusion
   GPS. The first complaint was for allegedly leaking information on Fusion GPS; the second
   was for allegedly leaking text messages from and to Adam Waldman, a lawyer for
   Christopher Steele; and the third complaint was about wineries that Fusion GPS just
   happened to be researching and spreading lies about. In 2018, CfA engaged Fusion GPS
   as an “independent contractor”. CfA paid Fusion GPS nearly $140,000 for unspecified
   “research”.        [https://dailycaller.com/2019/08/01/liberal-watchdog-fusion-gps-trump/
   (“Liberal Watchdog Group That Targeted Google And Devin Nunes Paid Fusion GPS
   $140K For Research”)].
                                                 7
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 8 of 49 PageID# 336



   At all times material to this case, Simpson and Fusion GPS shared a common goal with the

   Democratic National Committee (“DNC”) and the Hillary Clinton presidential campaign

   of using the false and defamatory statements in the Steele/Fusion “dossier” to maliciously

   instigate an FBI investigation into imaginary “collusion” between “Russians” and the

   Trump campaign, to poison the minds of voters against candidate Donald Trump

   (“Trump”), and to influence the outcome of 2016 Presidential Election.

           9.      On November 25, 2019, Simpson released Crime in Progress. In his book,

   Simpson, inter alia, admitted to targeting Plaintiff and to engaging in active measures to

   interfere with and obstruct Plaintiff in the performance of his official duties as Chairman

   of the Committee. Plaintiff was a threat to Fusion GPS’ clients. Fusion was paid to

   eliminate the threat. Simpson’s book provides clear examples of Fusion GPS’ efforts to

   obstruct justice, e.g.:

           ●       “Fusion ordinarily didn’t work on congressional races, but as the [2018]
                   election drew closer, the firm began to mull a few ways it could have an
                   impact. Later, it would decide to design and launch a more systematic
                   cyber-monitoring campaign, but first it went small, focusing on a single
                   congressional district in California’s heavily agricultural Central Valley.
                   That solidly red seat happened to have been occupied since 2003 by one
                   Devin Nunes”. [pp. 292-294].

           ●       “Fusion had no illusions about being able to topple Nunes, but the notion of
                   digging into his record made many at the firm salivate. His bumbling
                   investigation of Trump-Russia was amusing, in some respects, and Fritsch
                   had taken up Senator Lindsey Graham’s reference to him as Inspector
                   Clouseau, after the incompetent police inspector in the Pink Panther movies.
                   But there were far more serious issues at stake here, too: In his fiercely
                   partisan stewardship of the Russia investigation, Nunes had also
                   undermined the intelligence and law enforcement agencies and inflicted
                   damage on dedicated crime fighters like Bruce Ohr. And he was a threat to
                   Mueller’s ability to do his job. When Fritsch asked Fusion staff for
                   volunteers to look into Nunes, every hand shot up”. [p. 294].




                                                 8
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 9 of 49 PageID# 337



          ●      “While he described himself as a farmer on the midterm ballot, Nunes
                 hadn’t been one for a decade. Three years after he was first elected, he
                 had quietly sold off his shares of the family farm and invested the
                 proceeds in a Napa Valley winery nearly two hundred miles from his
                 district”. [p. 295].2


          ●      “Some of his spending appeared to violate campaign finance rules. Fusion
                 discovered ‘fundraising’ trips to Las Vegas and Boston during which Nunes
                 spent more than $130,000 on high-end hotels, meals, and NBA tickets, at
                 the expense of his campaign committees. The Boston fundraisers appeared
                 to have been outings to see his favorite NBA team, the Boston Celtics.
                 (Nunes idolized Larry Bird). In March 2018, Fusion found, Nunes charged
                 more than $11,000 to his campaign for a private plane charter, despite
                 House ethics rules that generally forbid noncommercial travel”. [p. 295].

          ●      “Nunes also spent tens of thousands of dollars in PAC money on wine from
                 the wineries in which he held stakes”. [p. 295].

          ●      “In the end, Fusion found an obscure bit of litigation that lit up the race. In
                 May, weeks after that discovery, Nunes’s ownership stake in the Napa
                 winery Alpha Omega became national news when The Fresno Bee reported
                 on a lawsuit filed in California state court by a young woman who had
                 worked serving wine at a 2015 tasting event abord the winery’s sixty-two-
                 foot yacht” [pp. 295-296].

          ●      “Nunes spent tens of thousands of dollars on television, radio, and Facebook
                 advertisements attacking the Bee for its coverage of the lawsuit, drawing
                 more attention to the case. In the end, Nunes would win re-election in
                 November with 52.7 percent of the vote, his lowest margin of victory ever”.
                 [p. 296].




          2
                   For every Fusion GPS “research” project, there is a corresponding “ethics”
   complaint levelled against Plaintiff by a “non-profit” working with Fusion GPS as part of
   the obstruction enterprise. On June 8, 2018, non-profit, American Democracy Legal Fund
   (“ADLF”), filed a complaint with the Office of Congressional Ethics (“OCE”) over
   McClatchy’s “yacht” story. On July 11, 2018, CfA filed a complaint with OCE relating
   to his investment in the Napa Valley winery. On July 11, 2018, non-profit, Swamp
   Accountability Project (“Swamp”), operated by political operative Liz Mair, filed a
   complaint with OCE over the “yacht” story. On July 23, 2018, non-profit, Campaign Legal
   Center (“CLC”), filed a complaint with the Federal Election Commission (“FEC”) over
   Plaintiff’s private jet travel. And, on August 9, 2018, Paul Buxman, Daniel O’Connell and
   Hope Nisly sued Plaintiff over his ballot designation as a farmer.

                                               9
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 10 of 49 PageID# 338



          10.       On December 9, 2019, the Office of the Inspector General, United States

   Department of Justice, released its “Review of Four FISA Applications and Other

   Aspects of the FBI’s Crossfire Hurricane Investigation” (the “IG Report”).

   [https://www.justice.gov/storage/120919-examination.pdf].3 The IG Report confirmed

   that the Steele/Fusion “dossier”, bought and paid for by the Hillary Clinton campaign and

   the DNC, was a complete fabrication. The IG Report confirms that the putative author4 of

   the “dossier”, Steele, told FBI agents at a meeting in Rome that his reports were raw

   intelligence, not vetted information, and that a person passing some of the most important

   information to him was a “boaster” and “egotist” who might well “engage in some

   embellishment.” That alarming description never made it to DOJ, where officials were

   using some of Steele’s reports to support a secret court order authorizing surveillance on a

   former Trump campaign aide, Carter Page (“Page”). The IG Report further reveals that

   the Central Intelligence Agency (“CIA”) dismissed the Steele “dossier” as “internet

   rumor.” And when the FBI eventually interviewed the person described as Steele’s

   “primary subsource,” that subsource claimed that Steele’s reports had gone far beyond

   what he had been told. The source, who is not identified in the IG Report, “raised doubts

   about the reliability of Mr. Steele’s descriptions of information in his election reports,”

   saying Mr. Steele had “misstated or exaggerated” what he had been told. Though Steele

   represented that Donald Trump’s supposed 2013 encounter with Russian prostitutes had


          3
                    Two witnesses, Simpson and Jonathan Winer, refused to be interviewed for
   the IG Report.
          4
                  Fusion GPS tasked Nellie Ohr to research then-candidate Trump and his
   Russian business associates, which involved searching Russian and other foreign language
   websites and databases and providing periodic reports detailing her findings. Nellie
   stopped working for Fusion GPS on September 24, 2016. Upon information and belief,
   Nellie and/or Simpson authored intelligence reports that Steele included in the “dossier”.
                                               10
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 11 of 49 PageID# 339



   been “confirmed” by a hotel staff member, the IG Report revealed that source actually told

   the FBI that the story of the purported episode at Moscow’s Ritz Carlton was just “rumor

   and speculation.” Similarly, the source had passed on information about a visit to Moscow

   during the presidential campaign by Page. But the source told FBI agents that he had given

   Steele no evidence to support one of the most incendiary claims about Page in the

   “dossier”: that Page had been offered a lucrative brokerage fee in the sale of part of the

   Russian oil giant Rosneft. Another of Steele’s claims that drew wide media coverage was

   that candidate Trump’s personal lawyer, Michael D. Cohen (“Cohen”), had traveled to

   Prague during the 2016 campaign to meet with Russian agents and discuss the hacking of

   the Democrats. The IG Report flatly concluded that the claim was “not true.”

           11.     Steele considered Donald Trump to be his “main opponent”, as did Fusion

   GPS and its clients, the law firm Perkins Coie, the DNC and the Clinton campaign. Steele

   was “desperate” that Donald Trump not get elected, as was Fusion GPS, Perkins Coie, the

   DNC and Hillary Clinton. The outright fabrications in the Steele “dossier” are the product

   of a joint collaborative effort between Steele and Fusion GPS. Steele and Fusion GPS,

   acting in concert, lied to the FBI and spread lurid and fake anecdotes in order to provoke

   an FBI investigation of then-candidate Trump for allegedly engaging in a treasonous

   conspiracy with Russia. Fusion GPS and Steele wanted to make it appear to the FBI that

   there was a “crime in progress”, when, it truth, it was all a coordinated hoax.

           12.     Fusion GPS’ fabrication of raw intelligence about targets, including the

   President and Plaintiff, and the misrepresentation and concealment of information provided

   by sources is an ordinary part of Fusion GPS’ criminal operations, and one that threatens

   to persist in the future.



                                                11
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 12 of 49 PageID# 340



                             III. JURISDICTION AND VENUE

          13.     The United States District Court for the Eastern District of Virginia has

   subject matter jurisdiction over this action pursuant to Title 28 U.S.C. § 1331 (Federal

   Question), § 1332 (Diversity) and § 1367 (Supplemental Jurisdiction). The parties are

   citizens of different States and the amount in controversy exceeds the sum or value of

   $75,000, exclusive of interest, costs and fees.

          14.     Title 18 U.S.C. § 1965(a) provides that “any civil action or proceeding

   under this chapter against any person may be instituted in the district court of the United

   States for any district in which such person resides, is found, has an agent, or transacts his

   affairs.” Section 1965(d) authorizes service of process in any judicial district in which the

   defendant resides, is found, has an agent, or transacts his affairs. The Fourth Circuit has

   determined that § 1965(d) authorizes nationwide service of process and, thus, the exercise

   of personal jurisdiction in any district court. ESAB Group, Inc. v. Centricut, Inc., 126 F.3d

   617, 626 (4th Cir. 1997) (cited in D’Addario v. Geller, 264 F.Supp.2d 367, 387 (E.D. Va.

   2003) (“As there is no evidence in the record suggesting extreme inconvenience or

   unfairness in litigating in this forum, in personam jurisdiction comports with due process

   in this case.”)); Hengle v. Curry, 2018 WL 3016289, at * 9 (E.D. Va. 2018) (“there is no

   evidence that any defendant would suffer extreme inconvenience or unfairness from

   litigating in the Newport News Division. Defendants have conducted their business in

   connection with the underlying dispute in states like Oklahoma, Delaware, and New York.

   Even if there would be some inconvenience in having to defend the action in Virginia

   instead of one of those states, ‘it is not so extreme as to defeat the exercise of personal

   jurisdiction pursuant to valid service of process, although it may certainly factor into a



                                                12
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 13 of 49 PageID# 341



   transfer decision’”). Fusion GPS and Simpson have agents and transact continuous and

   systematic business and affairs in Virginia. Fusion and GPS are subject to general

   jurisdiction and specific jurisdiction in Virginia. The exercise of personal jurisdiction over

   them comports with 18 U.S.C. § 1965, traditional notions of fair play and substantial justice

   and is consistent with the Due Process Clause of the United States Constitution.

          15.     Venue is proper in the Alexandria Division of the United States District

   Court for the Eastern District of Virginia pursuant to Title 18 U.S.C. § 1965(a) and Title

   28 U.S.C. § 1391(b). Many of the key witnesses to the Defendants’ corrupt business

   practices – including former FBI director, James Comey (“Comey”), Andrew McCabe

   (“McCabe”), Bruce Ohr (expressly referenced in Crime in Progress) and his wife, Fusion

   GPS contractor, Nellie Ohr, and Liz Mair – reside in Virginia or did so at the time of the

   acts or occurrences at issue in this action.

                             IV. STATEMENT OF THE FACTS

   A.     Pattern Of Racketeering Activity – Fusion GPS’ Regular Way Of Doing Business

          16.     Over the past decade, Defendants have undertaken multiple schemes and

   have participated in multiple criminal enterprises for the purpose of destroying their

   targets’ businesses and obstructing justice. Plaintiff is the latest victim.

          1.      Thor Halvorssen

          17.     In 2011, Thor Halvorssen (“Halvorssen”), a prominent human rights

   advocate, began to investigate the illicit business of Derwick Associates (“Derwick”), a

   Venezuelan company engaged in the construction of power plants. Derwick was owned

   by Francisco D’Agostino-Casado (“D’Agostino”) and others. Halvorssen learned that

   Derwick had received billions of dollars through over-billing the Government of Venezuela



                                                  13
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 14 of 49 PageID# 342



   for construction of power plants, and that it had provided large kickbacks to Venezuelan

   government officials for the contracts. D’Agostino acknowledged to Halvorssen that the

   owners of Derwick paid kickbacks disguised as “consulting fees” to Venezuelan public

   officials. Thereafter, Halvorssen discovered many more details concerning Derwick’s

   illegal activities. In August 2015, Halvorssen reported to various federal law enforcement

   officials that D’Agostino had played a role in Derwick’s bribery and corruption.

          18.     After Halvorssen reported that D’Agostino had committed numerous

   federal crimes in conjunction with Derwick, including violations of the Foreign Corrupt

   Practices Act and money laundering, D’Agostino and his associates retaliated against

   Halvorssen. D’Agostino and Derwick engaged Fusion GPS and Simpson to produce a fake

   “dossier” on Halvorssen and to undertake a media campaign (including a social media

   campaign) to depict Halvorssen as a pedophile, heroin addict, and embezzler.           In

   furtherance of the conspiracy to defame and discredit Halvorssen, Fusion GPS and

   Simpson manufactured a series of fake stories about Halvorssen and gave the “dossier” to

   a “friendly” journalist, Kenneth M. Silverstein, who published the “profile’ of Halvorssen

   repeatedly on the Internet and via social media (Facebook).

          19.    The conspiracy to retaliate against Halvorssen for his report to federal law

   enforcement officials about the Derwick bribes and money laundering violated Title 18

   U.S.C. § 1513(e) and (f).

          2.     Aleksander Boyd

          20.    Aleksander Boyd (“Boyd”), a prominent journalist reporting on corruption

   and human rights violations, was the single most significant adversary Derwick

   encountered in the media. Boyd widely reported on Derwick’s corrupt business practices.



                                              14
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 15 of 49 PageID# 343



   [https://www.tabletmag.com/jewish-news-and-politics/241812/news-for-hire-scandal-

   deepens-gps-fusion-sleazy-venezuela-links-shed-new-light-on-trump-dossier].

          21.     In 2014, Derwick and D’Agostino retained Fusion GPS to smear Boyd and

   discredit his work, so that Boyd could not longer obtain online donations from the public

   to continue his investigations and blogs. Simpson and Fritsch produced a “dossier” on

   Boyd that would serve as the template for a series of vicious articles. The “dossier” was

   widely disseminated, including to the Venezuelan media who referred to Boyd as a drug

   trafficker, car thief, rapist, and wanted criminal. Almost overnight, dozens of blogs,

   websites and videos were published that contained fake police file and false arrest records,

   bogus mugshots, and false narratives calling Boyd a pedophile, a drug addict, car thief,

   rapist and embezzler.

          3.      William Browder

          22.     William Browder (“Browder”), an American-born British citizen who had

   a successful career as an investor with Hermitage Capital Management, was similarly

   targeted by Fusion GPS and Simpson.

          23.     In 2008, Browder’s Moscow-based tax specialist, Sergei Magnitsky

   (“Magnitsky”), discovered a $230 million tax fraud scheme carried out by corrupt Russian

   government officials and their cronies against the Russian treasury. After Magnitsky fled

   a complaint with seven different Russian agencies, he was arrested and turned over to the

   very officials he had accused of fraud. He was placed in pre-trial detention in a Moscow

   prison. He died in prison in 2009, after being beaten to death by the guards. Thereafter,

   Browder began a world-wide lobbying campaign for the enactment of sanctions against the

   Russians who were responsible for the murder. The legislation Browder sponsored was



                                               15
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 16 of 49 PageID# 344



   known as the Magnitsky Act. It was enacted by Congress and signed into law in 2012.

   Browder continued to focus media and law enforcement attention on the theft of the $230

   million.     [See   https://www.c-span.org/video/?431852-1/william-browder-overturning-

   magnitsky-act-putins-top-priority].

          24.      One of the entities used to launder a part of the stolen $230 million was

   Prevezon Holdings Ltd. (“Prevezon”). Prevezon invested part of the stolen funds in real

   estate in New York City. In 2013, Browder reported the money laundering to the

   Department of Homeland Security. Based largely on Browder’s report and documents he

   provided, DHS began a civil forfeiture proceeding against Prevezon.

          25.      Shortly after the United States Government filed the forfeiture action,

   Prevezon’s Russian lawyer, Natalya Veselnitskaya (“Veselnitskaya”), hired Fusion GPS to

   investigate Browder, assemble a “dossier” on him, and use the dossier to retaliate against

   Browder for reporting Prevezon’s crimes to the United States Government. The goal of

   the retaliation was to protect the corrupt Russian citizens responsible for the theft of the

   $230 million and for Magnitsky’s death by smearing and discrediting Browder.

          26.      As with Halvorssen and Boyd, Simpson and Fusion GPS assembled a

   “dossier” on Browder which they disseminated in journalistic circles in 2015 and 2016 to

   harm Browder. In Browder’s case, Fusion GPS’s media “friendly” was NBC and Ken

   Dilanian (“Dilanian”).     Dilanian’s “reporting” moved in tandem with Fusion FPS’s

   campaign to discredit Browder and Magnitsky. [https://thefederalist.com/2017/10/10/u-s-

   media-help-russia-destabilize-united-states/ (“Does U.S. Media Help Russia Destabilize

   The United States”)]. Simpson and Fusion GPS also provided the Browder “dossier” to




                                               16
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 17 of 49 PageID# 345



   Russian intelligence who provided it to Russia’s chief prosecutor with the aim to abet

   Browder’s prosecution and the collapse of his business.

          4.     Donald J. Trump

          27.    On April 12, 2015, Hillary Rodham Clinton declared her candidacy for

   President of the United States. She officially received the nomination of the Democratic

   Party on July 26, 2016 at the Democratic National Convention.

          28.    During the 2016 presidential campaign, Perkins Coie, on behalf of and with

   the knowledge and authority of the Clinton campaign and the DNC, paid Fusion GPS to

   create a false narrative about opposition Republican presidential candidate Donald Trump.

   [https://www.nytimes.com/2017/10/24/us/politics/clinton-dnc-russia-dossier.html

   (“Clinton Campaign and Democratic Party Helped Pay for Russia Trump Dossier”);

   https://www.washingtonpost.com/world/national-security/clinton-campaign-dnc-paid-for-

   research-that-led-to-russia-dossier/2017/10/24/226fabf0-b8e4-11e7-a908-

   a3470754bbb9_story.html].5




          5
                The revelation that the Clinton campaign and the DNC had paid Fusion GPS
   emerged from an October 24, 2017 letter by Perkins Coie. In pertinent part, the letter
   states:

          “Fusion GPS approached Perkins Coie in early March of 2016 and …
          expressed interest in an engagement with the Firm in connection with the 2016
          presidential election to continue research regarding then-Presidential candidate
          Donald Trump, research that Fusion GPS had conducted for one or more other
          clients during the Republican primary contest … To assist in its representation of
          the DNC and Hillary for America, Perkins Coie engaged Fusion GPS”.

   [https://www.washingtonpost.com/world/national-security/clinton-campaign-dnc-paid-
   for-research-that-led-to-russia-dossier/2017/10/24/226fabf0-b8e4-11e7-a908-
   a3470754bbb9_story.html;
   https://assets.documentcloud.org/documents/4116755/PerkinsCoie-Fusion-
   PrivelegeLetter-102417.pdf].
                                              17
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 18 of 49 PageID# 346



          29.     In April 2016, Perkins Coie engaged Fusion GPS on behalf of the Clinton

   campaign and the DNC to prepare a salacious “dossier” that could be used to smear Trump.

   Perkins Coie chose Fusion GPS to smear opposition candidate Trump because of Fusion

   GPS’ well-documented history of defamation, dirty tricks and its pattern and practice of

   using fabricated “dossiers” and the media to intimidate and smear targets. [E.g.

   https://www.wsj.com/articles/SB10001424052702304203604577397031654422966

   (“The President’s Hit List”); https://www.scribd.com/document/354721041/Testimony-

   of-Thor-Halvorssen-to-the-Senate-Committee-on-the-Judiciary-7-26-2017 (“Thank you

   for the opportunity to provide testimony about Fusion GPS, its role in a multi-billion-dollar

   corruption case benefitting the Venezuelan regime, and how they violate [FARA]”);

   http://infodio.com/20170114/fusion/gps/derwick/associates/venezuela/corruption

   (“Fusion GPS link to Derwick Associates: Venezuela's most corrupt criminal gang”);

   https://www.theatlantic.com/politics/archive/2017/07/bill-browders-testimony-to-the-

   senate-judiciary-committee/534864/ (“Veselnitskaya, through Baker Hostetler, hired

   Glenn Simpson of the firm Fusion GPS to conduct a smear campaign against me and Sergei

   Magnitsky in advance of congressional hearings on the Global Magnitsky Act. He

   contacted a number of major newspapers and other publications to spread false information

   that Sergei Magnitsky was not murdered, was not a whistle-blower, and was instead a

   criminal. They also spread false information that my presentations to lawmakers around

   the world were untrue.”); https://thefederalist.com/2017/10/10/u-s-media-help-russia-

   destabilize-united-states/ (“Does U.S. Media Help Russia Destabilize The United

   States?”)].




                                                18
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 19 of 49 PageID# 347



          30.     Fusion GPS hired Orbis to create the “dossier” to smear Trump and help in

   disseminating the scandalous accusations to the media. Steele, acting in concert and

   combination with Fusion GPS, created a compendium of “Company Intelligence

   Report[s]” that Simpson and Steele ultimately delivered to the FBI for the purpose of

   provoking an FBI investigation into Trump’s alleged collusion with Russia. The various

   “Company Intelligence Report[s]” that are part of the “dossier” manufactured by Steele

   and Fusion GPS are complete fabrications.        Fusion GPS paid Orbis approximately

   $170,000 for the fraudulent Steele “dossier”.

          31.     Between July 31, 2016 and September 23, 2016, Fusion GPS and Simpson,

   acting in concert with Steele, leaked the Steele “dossier” to the FBI, DOJ, State

   Department, and multiple “journalists” who were friendly to presidential candidate,

   Clinton. By September 23, 2016, the so-called “dossier” had been shown to at least nine

   (9) media outlets, including the Wall Street Journal, Washington Post, the New Yorker,

   McClatchy, and Yahoo News. [https://www.washingtonpost.com/politics/hero-or-hired-

   gun-how-a-british-former-spy-became-a-flash-point-in-the-russia-

   investigation/2018/02/06/94ea5158-0795-11e8-8777-2a059f168dd2_story.html].

          32.     Steele was “desperate” to see Donald Trump defeated in the 2016

   Presidential election. [https://thehill.com/opinion/white-house/425739-fisa-shocker-doj-

   official-warned-steele-dossier-was-connected-to-clinton (Associate Deputy Attorney

   General Bruce Ohr (“Bruce Ohr”) told congressional investigators that “Christopher Steele

   was, as I said, desperate that Trump not be elected.”)]. Steele’s personal bias and lack of

   veracity was well-known to Fusion GPS and Simpson.            Fusion GPS and Simpson

   commissioned the Steele “dossier” and leveraged Steele’s extreme political bias and



                                               19
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 20 of 49 PageID# 348



   motive to lie. On October 11, 2016, Steele met with Deputy Assistant Secretary of State

   Kathleen Kavalec (“Kavalec”). Steele admitted to Kavalec that his “research” was political

   and that he was facing an Election Day deadline to make it public. Steele told Kavalec that

   his “client” (Fusion GPS) was “keen to see this information come to light prior to

   November 8,” the date of the 2016 presidential election. [https://thehill.com/opinion/white-

   house/442592-steeles-stunning-pre-fisa-confession-informant-needed-to-air-trump-dirt].

   Notwithstanding is contemporaneous admissions of extreme bias against then-candidate

   Trump, Steele lied to the OIG and stated that any claim of bias was “ridiculous”.

          33.     On October 21, 2016, the FBI used part of the Steele/Fusion “dossier” –

   Company Intelligence Report (CIR) 94 – to seek a warrant to spy on Carter W. Page

   (“Page”) pursuant to the Foreign Intelligence Surveillance Act of 1978 (“FISA”). The

   FISA application, signed by Comey, falsely represented to the FISA Court that the

   information in the application was “VERIFIED”:




                                               20
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 21 of 49 PageID# 349



          34.     The Steele/Fusion “dossier” accusations of collusion between the Trump

   campaign or persons associated with it and Russians have never been verified. They cannot

   be verified because they are false. As with the claims made against Halvorssen, Boyd and

   Browder, Fusion GPS and Simpson manufactured the claims against Trump and members

   of his campaign out of whole cloth. The creation of unverifiable “intelligence” is a

   hallmark of Fusion GPS’ ordinary way of doing business.

          35.     On January 10, 2017, Buzzfeed published the Steele/Fusion “dossier”.

   [https://www.buzzfeednews.com/article/kenbensinger/these-reports-allege-trump-has-

   deep-ties-to-russia;     https://www.nytimes.com/2017/01/11/us/politics/donald-trump-

   russia-intelligence.html?module=inline].6

          36.     On January 11, 2017, the New York Times revealed that Fusion GPS was

   behind the “dossier”. [https://www.nytimes.com/2017/01/11/us/politics/donald-trump-

   russia-intelligence.html?smid=tw-nytimes&smtyp=cur&_r=0]. The Wall Street Journal

   revealed that Steele was the author. [https://www.wsj.com/articles/christopher-steele-ex-

   british-intelligence-officer-said-to-have-prepared-dossier-on-trump-1484162553].

          37.     In 2017, after Trump won the presidential election, the Democracy Integrity

   Project (“TDIP”) paid Fusion GPS and firms tied to it and Steele more than $3.8 million to

   continue opposition “research” on Trump and alleged “collusion” with “Russia”. TDIP

   paid $3.3 million to Fusion GPS, another $250,000 to “Walsingham Partners Ltd.”, a

   London-based firm owned by Steele and his partner, Christopher Burrows, nearly $130,000



          6
                    On January 10, 2017, Ben Smith (“Smith”), editor-in-chief of BuzzFeed,
   advised the staff of BuzzFeed News that there were “real solid reasons to distrust” the
   veracity of the allegations contained in the “Trump dossier”. Smith tweeted the note he
   sent to his staff. [https://twitter.com/BuzzFeedBen/status/818978955965464580/photo/1].

                                               21
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 22 of 49 PageID# 350



   to “Edward Austin Ltd.”, a London-based intelligence consultancy operated by Edward

   Baumgartner, a Fusion GPS contractor, and another $148,000 to the law firm Zuckerman

   Spaeder, which has represented Fusion GPS in a variety of dossier-related legal matters.

   Perkins Coie paid $1 million to Fusion GPS in 2016 to investigate Trump. The payments

   made by TDIP are more than three times what the DNC and the Clinton campaign paid

   Fusion GPS and Steele during the 2016 presidential campaign to investigate Donald

   Trump’s possible ties to Russia. [https://dailycaller.com/2019/04/01/fusion-gps-steele-

   soros-millions/].

          38.     Fusion GPS and Simpson used the income derived, directly or indirectly,

   from the racketeering activity in which they engaged to operate the obstruction enterprise.

   Fusion GPS’ dirty tricks and pattern of obstructing justice continued in 2017 and 2018. As

   revealed in Crime in Progress, the main target of retaliation in 2018 was Plaintiff.

          5.      Interference and Obstruction of Plaintiff’s Congressional Investigations

          39.     Like Halvorssen, Boyd and Browder, Plaintiff has been an ardent and

   outspoken opponent of corruption.

          40.     Plaintiff was one of the leading and most vocal members of Congress to

   advocate for a thorough investigation of the role that Fusion GPS and the Steele/Fusion

   “dossier” played in advancing the fake “Russia collusion” narrative. Fusion GPS and

   Simpson harbored spite and ill-will towards Plaintiff as a result.

          41.     Using the same corrupt practices employed on Halvorssen, Boyd, Browder,

   Trump, and on the FBI before and during operation Crossfire Hurricane, Fusion GPS and




                                                22
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 23 of 49 PageID# 351



   Simpson decided to smear Plaintiff in order to interfere with, impede and ultimately deter

   his tenacious efforts to expose Fusion GPS’ nefarious activities.7

          42.     On August 24, 2017, in his capacity as Chairman of the House Intelligence

   Committee, Plaintiff authorized subpoenas to both DOJ and FBI for all documents they

   had relating to their relationship with Steele and/or the Steele/Fusion “dossier”.

   [http://i2.cdn.turner.com/cnn/2017/images/09/06/chm.ltr.to.ag.sessions.re.subpoena.comp

   liance--1.september.17.pdf]. All subpoenas authorized by Plaintiff were issued pursuant

   to a constitutionally authorized investigation by a Committee of the U.S. House of

   Representatives with jurisdiction over intelligence and intelligence-related activities.

          43.     In a September 1, 2017 letter to Attorney General, Jeff Sessions

   (“Sessions”), Plaintiff stated as follows:




   Plaintiff’s letter pointed out the lack of cooperation he had received in 2017 in obtaining

   responses to Russia-investigation related requests:



          7
                Fusion GPS’ client or clients in the latest campaign to obstruct justice are
   unknown to Plaintiff without discovery.
                                                23
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 24 of 49 PageID# 352




          44.     On October 4, 2017, Plaintiff, in his capacity as Chairman of the House

   Intelligence Committee, authorized subpoenas for documents and to compel testimony

   from Simpson and his Fusion GPS partners Peter Fritsch8 and Thomas Catan.9

   https://www.cnn.com/2017/10/10/politics/fusion-gps-subpoenas-devin-nunes/index.html;

   https://www.cnn.com/2017/10/18/politics/fusion-gps-partners-plead-fifth-before-house-

   intel/index.html (noting that Fusion GPS’ attorney revealed that Fritsch and Catan invoked

   their Fifth Amendment rights not to answer questions before the Committee)].




          8
                   Fritsch is a co-founder of Fusion GPS and partner of Simpson’s. Fritsch
   was responsible for running opposition research for Fusion GPS on Theranos.
   [https://www.washingtonpost.com/investigations/journalism-for-rent-inside-the-
   secretive-firm-behind-the-trump-dossier/2017/12/11/8d5428d4-bd89-11e7-af84-
   d3e2ee4b2af1_story.html (“Fusion GPS bills itself as a corporate research firm, but in
   many ways it operates with the secrecy of a spy agency … Fusion worked to blunt
   aggressive reporting on the medical-device company Theranos, which was later found to
   have problems with its novel blood-testing technology. It was also hired to ward off
   scrutiny of the nutritional supplement company Herbalife, which ultimately paid
   $200 million to distributors to settle claims by regulators … Fusion’s work on the dossier
   went beyond ordinary opposition research, the kind that might explore a candidate’s past
   legislative history or embarrassing gaffes — known in the industry as “votes and quotes.”
   Instead, it paid a former British spy to compile intelligence from unnamed Russian
   sources.”)].

          9
                  Catan is the third partner of Fusion GPS. Like Simpson and Fritsch, he used
   to work for the Wall Street Journal. [https://www.wsj.com/news/author/thomas-catan].
                                              24
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 25 of 49 PageID# 353



           45.     Plaintiff also issued a subpoena to Fusion GPS’ bank for the company’s

   financial records. Fusion GPS sought a temporary restraining order and preliminary

   injunction to block release of the bank records. Fusion GPS failed in its effort to prevent

   disclosure of the bank records. Bean, LLC v. John Doe Bank, 291 F.Supp.3d 34 (D. D.C.

   2018). The bank records produced by Fusion GPS confirmed that the Clinton campaign,

   the   DNC     and       Perkins   Coie   paid   for   Fusion   GPS’   anti-Trump   research.

   [https://thehill.com/homenews/house/354796-nunes-signs-off-on-new-subpoenas-in-

   russia-investigation; https://www.washingtonexaminer.com/byron-york-in-dossier-probe-

   fusion-gps-asks-court-to-stop-house-from-seeing-bank-records].

           46.     On August 22, 2017, Simpson testified before the Senate Intelligence

   Committee. Simpson claimed he originally hired Steele to research Trump’s business

   activities in Russia:

           “I would say that’s broadly why I asked him to see what he could find out about
           Donald Trump's business activities in Russia … I’ll just stress that we weren’t
           looking for – at least it wasn’t at the forefront of my mind there was going to be
           anything involving the Russian government per se, at least not that I recall.

   https://www.feinstein.senate.gov/public/_cache/files/3/9/3974a291-ddbe-4525-9ed1-

   22bab43c05ae/934A3562824CACA7BB4D915E97709D2F.simpson-transcript-

   redacted.pdf (pp. 78-79)]. Simpson’s testimony was untruthful. For instance, the IG

   Report concluded that Simpson’s reasons for hiring Steele included far more than simply

   research on Trump’s “business activities” in Russia:

           “In May 2016, Simpson met Steele at a European airport and inquired whether
           Steele could assist in determining Russia’s actions related to the 2016 U.S.
           elections, whether Russia was trying to achieve a particular election outcome,
           whether candidate Donald Trump had any personal and business ties in Russia, and
           whether there were any ties between the Russian government and Trump and his
           campaign.”



                                                   25
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 26 of 49 PageID# 354



   [https://www.justice.gov/storage/120919-examination.pdf (p. 93)].

          47.     On November 14, 2017, Simpson testified behind closed doors before the

   House Intelligence Committee. He was accompanied by three (3) lawyers.

          48.     On January 17, 2018, the House Intelligence Committee published an

   unclassified, redacted transcript of Simpson’s testimony in executive session.

   [https://docs.house.gov/meetings/IG/IG00/20180118/106796/HMTG-115-IG00-

   20180118-SD002.pdf].

          49.     It was immediately obvious to Representatives and reporters alike that

   Simpson had lied in his testimony to the House Intelligence Committee. [See, e.g.,

   https://www.powerlineblog.com/archives/2018/01/simpson-tried-to-deceive-congress-on-

   the-fusion-gps-obama-doj-connection.php     (“SIMPSON       TRIED      TO    DECEIVE

   CONGRESS        ON     THE     FUSION      GPS/OBAMA         DOJ     CONNECTION”);

   https://dailycaller.com/2018/09/17/bruce-ohr-testimony-fusion-gps-glenn-simpson/

   (“DOJ official Bruce Ohr testified that he met with Fusion GPS founder Glenn Simpson in

   August 2016. That conflicts with what Simpson told a congressional committee in

   November. He [Simpson] said he did not meet Ohr until after the 2016 election …

   Department of Justice (DOJ) official Bruce Ohr told Congress in August that he met before

   the 2016 election with Glenn Simpson, a direct contradiction to what the Fusion GPS

   founder said in a congressional deposition in 2017”); https://www.tabletmag.com/jewish-

   news-and-politics/253004/fusion-gps-donald-trump (“Did Glenn Simpson Lie to

   Congress?”);      https://www.washingtontimes.com/news/2018/may/31/glenn-simpson-

   accused-lying-congress-sen-charles-g/ (“Why key architect of the anti-Trump dossier is

   now accused of lying to Congress”)].



                                              26
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 27 of 49 PageID# 355



          50.     In fact, Simpson lied to both the House of Representatives and the United

   States Senate about his role and involvement in advancing the anti-Trump smear campaign

   before and after the 2016 presidential election. The following testimony by Simpson to

   the House Intelligence Committee was knowingly and willfully false:




   Simpson also knowingly and willfully lied to the Senate Judiciary Committee. His

   statement to the Senate Judiciary Committee on August 22, 2017 that he “had no client

   after the [2016 presidential] election” was an “outright lie”. As Senator Grassley observed:

          “For example, when the Committee staff interviewed Glenn Simpson in August of
          2017, Majority staff asked him: ‘So you didn’t do any work on the Trump matter
          after the election date, that was the end of your work?’ Mr. Simpson answered: ‘I
          had no client after the election.’ As we now know, that was extremely misleading,
          if not an outright lie.”

   [https://thefederalist.com/2018/12/04/grassley-fusion-gps-founder-ceo-glenn-simpson-

   lied-senate-testimony/;    https://www.breitbart.com/politics/2018/05/29/grassley-fusion-

   gps-founder-gave-extremely-misleading-testimony-about-trump-work/].




                                               27
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 28 of 49 PageID# 356



          51.     Simpson knew that there was a substantial likelihood that he could be

   indicted for making false statements to the FBI and DOJ, lying to Congress and the Senate,

   and for obstructing justice. Simpson knew that it was a Federal crime to “corruptly”

   influence, obstruct, or impede, or endeavor to influence, obstruct or impede the House

   Intelligence Committee in its Russia investigation.10

          52.     Fearing a criminal referral for Simpson’s false statements to the FBI and

   DOJ, for lying to Congress and the Senate, and for obstructing the House Intelligence

   Committee in its Russia investigation, the Defendants directly and aggressively retaliated

   against Plaintiff, employing the same or similar pattern, practices, means and methods as

   Fusion GPS and Simpson had employed multiple times in the past to smear the opposition.

   [See, e.g., Halvorssen v. Simpson, Case 2:18-cv-02683-ENV-RLM (E.D.N.Y.) (Document

   1) (Simpson creates a phony “dossier” that he passes on to “friendly journalists” and/or

   associates who use the negative information to smear the target); see id Crime In Progress,

   supra; and IG Report, supra].

          53.     Defendants’ retaliatory actions caused Plaintiff to incur concrete economic

   and pecuniary loss, including cost and expense to address and defend against Fusion GPS

   and Simpson’s scurrilous accusations.

          6.      Retaliation Against Plaintiff

          54.     On January 25, 2018, as news of Simpson’s perjury was being widely

   reported, CfA, acting in concert with Fusion GPS, faxed an “ethics” complaint against



          10
                  As used in Title 18 U.S.C. § 1505, the term “corruptly” means acting with
   an improper purpose, personally or by influencing another, including making a false or
   misleading statement, or withholding, concealing, altering, or destroying a document or
   other information. 18 U.S.C. § 1515(b).

                                               28
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 29 of 49 PageID# 357



   Plaintiff to the Office of Congressional Ethics (“OCE”).11 The filing of the ethics”

   complaint injured Plaintiff in his business as a United States Congressman. The ethics

   complaint falsely accused Plaintiff of retaliating “against Fusion for its role in investigating

   President Trump’s and the Trump campaign’s ties to Russia and to deter the firm from any

   engaging in any continued investigation.”

          55.     The purpose of Defendants’ first “ethics” complaint was to threaten and

   intimidate Plaintiff, impede his communications with “conservative” members of the press,

   chill reporting of Fusion GPS and Simpson’s wrongdoing, interfere with Plaintiff’s

   congressional investigation into Fusion GPS and the “Steele Dossier”, and dissuade

   Plaintiff from making criminal referrals to the DOJ.

          56.     On February 2, 2018, President Trump declassified a memorandum

   prepared by House Intelligence Committee staff (the “Nunes Memo”) that discussed FISA

   abuses at the DOJ and FBI. The Nunes Memo began as follows:




          11
                 In addition to CfA, Fusion GPS and Simpson ran numerous other political
   operations against Plaintiff using McClatchy, Mair, Swamp, ADLF and others. All
   coordinated operations were designed to impede Plaintiff’s congressional investigation.
                                                 29
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 30 of 49 PageID# 358




   Upon publication of the Nunes Memo, Fusion GPS and Simpson stepped up their efforts

   to interfere in and obstruct Plaintiff’s investigation.

           57.     On March 1, 2018, CfA faxed a second “ethics” complaint against Plaintiff

   to OCE. This time, CfA falsely accused Plaintiff and staff members acting at his direction

   of having leaked to the press private text messages between Senator Mark Warner and

   Adam Waldman, a lawyer connected to Steele, in which Senator Warner tried to arrange a

   meeting with Steele.

           58.     Defendants’ intended goal was to undermine confidence in Plaintiff, harass

   and overwhelm him with litigation, and distract him from his business and duties as

   Chairman of the House Intelligence Committee.

           59.     In addition to the ethics complaints, Fusion GPS and Simpson created a

   “dossier” on Plaintiff, parts of which they used to create scandal and improperly interfere

   with and obstruct Plaintiff’s investigation of Fusion GPS and Simpson.



                                                 30
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 31 of 49 PageID# 359



          60.    In or before May 2018, Fusion GPS approached McClatchy – a media outlet

   with a known axe to grind against Plaintiff – and collaborated with McClatchy to publish

   a scandalous Fusion GPS “dossier” about Plaintiff’s involvement with a yacht, cocaine and

   prostitutes. As Simpson and Fritsch admitted in Crime in Progress, Fusion “found an

   obscure bit of litigation” involving an employee of the Alpha Omega Winery. Simpson

   knew from FEC filings that Plaintiff had a small investment in Alpha Omega Winery.

   Fusion GPS and Simpson used the litigation, which did not in any way involve Plaintiff,

   to manufacture a story that made it appear as if Plaintiff was involved with cocaine and

   underage prostitutes.   McClatchy agreed to publish the “dossier” both in print in

   newspapers, and online via its websites, including www.fresnobee.com and

   www.mcclatchydc.com/, and to the Twitter universe.

          61.    On May 23, 2018, within weeks of the June 2018 Congressional primary,

   McClatchy published the following article:




                                                31
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 32 of 49 PageID# 360




   [https://www.fresnobee.com/news/business/article210912434.html].12 In furtherance of

   the scheme to injure Plaintiff, McClatchy employed social media to republish the

   Yacht/Cocaine/Prostitutes article to the widest possible audience.     Fusion GPS and


          12
                   The timing of McClatchy’s publication of the Yacht/Cocaine/Prostitutes
   article on May 23, 2018 demonstrates that the article was part of a larger agenda to harm
   Plaintiff. Fusion GPS and McClatchy published the article during the 2018 Congressional
   election campaign, just weeks before the June 5, 2018 primary. The story was not “news”
   in 2018, however. As was well-known to Fusion GPS and Simpson from their research on
   Plaintiff, the incident aboard the yacht in 2015 and the litigation that followed were
   extensively reported on by Winebusiness in 2016. Winebusiness is a monthly magazine
   with a distribution throughout North America. It is the leading producer of information,
   events and resources for the wine industry in the United States.
   [https://www.winebusiness.com/news/?go=getArticle&dataid=176634]. Winebusiness’
   coverage of the incident aboard the yacht was a matter of common knowledge, for instance,
   on Twitter. [E.g., https://twitter.com/msgoddessrises/status/845320410493206529].
                                              32
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 33 of 49 PageID# 361



   McClatchy coordinated messaging with the common goal to make it appear that Plaintiff

   was connected to the event aboard the yacht. McClatchy and its reporter, Mackenzie Mays,

   spared no expense in misrepresenting basic facts:




   [https://twitter.com/MackenzieMays/status/999366435368398848].13

          62.    As was intended by Fusion GPS and Simpson, the defamatory implication

   (the gist) of the Yacht/Cocaine/Prostitutes story was immediately evident from the

   prominent placement of Plaintiff’s name alongside “prostitutes” and “cocaine” in the

   story’s headline (“A yacht, cocaine, prostitutes: Winery partly owned by Nunes sued

   after fundraiser event”). The defamatory meaning of the article was clearly understood

   by all who read and saw the publication.        For instance, NBC News, Capitol Hill


          13
                   First, Plaintiff’s investment in the Alpha Omega Winery was not listed
   anywhere as a “primary asset of Devin Nunes’”. Second, the name of the yacht is the USS
   Alpha Omega. McClatchy intentionally concealed from readers the fact that the yacht is
   not owned by the Alpha Omega Winery. Finally, the Fusion “dossier”, repeated by
   McClatchy, falsely stated that the guests on board the yacht were 25 of the Winery’s “top
   investors”. In truth, Fusion GPS and Simpson knew that the individuals on the yacht were
   not affiliated with the Alpha Omega Winery in any way. In November 2016, the Winery
   publicly stated that “[n]o one in the group had any personal or business connection to
   the winery or its owners, and no Alpha Omega staff knew anyone in the group.”
   [https://www.winebusiness.com/news/?go=getArticle&dataid=176634 (emphasis added)].


                                              33
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 34 of 49 PageID# 362



   Correspondent, Kasie Hunt (“Hunt”), who had 421,500 followers on Twitter in May 2018,

   stated as follows:




   [See id., https://www.youtube.com/watch?v=gIc_16_vaH4 (Raw Stories – “Devin Nunes

   just   got    caught   up   in   a   disgusting   yacht,    cocaine,     prostitute   scandal”);

   https://twitter.com/DavidCayJ/status/1049287537137782784               (“Underage      hookers,

   cocaine & @DevinNunes – a story never denied by winery that paid a hush money

   settlement. The Fresno politician works to ensure there is no serious Congressional

   investigation of Putin's illegal aid to Trump campaign”).

           63.     On June 7, 2018 – two days after Nunes won the primary election – the

   American Democracy Legal Fund (“ADLF”), a left-wing, non-profit organization founded

   by Democratic political operative, David Brock (“Brock”), filed an “ethics” complaint

   against Plaintiff based upon statements published on May 23, 2018 by McClatchy and

   Fusion GPS. The Brock/ADLF “ethics” complaint lacked any evidentiary support and was

   premised on a mere “possibility” – raised by Fusion GPS and McClatchy – that Plaintiff

   was on board a yacht in 2015 with cocaine and prostitutes.




                                                34
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 35 of 49 PageID# 363



          64.    On July 11, 2018, CFA filed a third “ethics” complaint with OCE, this time

   falsely stating that Plaintiff “violated federal law and House ethics rules by failing to

   include information on his personal financial disclosure forms and accepting an

   impermissible gift.” An accompanying press release published on CfA’s website contained

   the following defamatory clickbait headline:

    Ethics Complaint Against Rep. Devin Nunes for
       Lying About His Investments in Several
               California Companies
   [https://campaignforaccountability.org/work/ethics-complaint-against-rep-devin-nunes-

   for-lying-about-his-investments-in-several-california-companies/].

          65.    CfA’s third ethics complaint was the result of a joint effort that included

   Michael Seeley (“Seeley”), a political activist and long-time member of Southern

   California Americans for Democratic Action (“SCADA”), a left-wing, populist political

   organization committed to liberal politics, liberal policies, and a liberal future.

   [https://www.adasocal.org/board_members_1]. Upon information and belief, Fusion GPS

   and/or CfA directed Seeley to make a request under the California Public Records Act

   (“PRA”) for emails received by Plaintiff’s wife, Elizabeth, an elementary school teacher.

   Seeley’s request targeting Plaintiff’s wife ended up costing the Tulare County Office of

   Education thousands of dollars in unnecessary cost and expense.        Seeley published

   Elizabeth Nunes’ emails online and included the names and email addresses of numerous

   school administrators and teachers, resulting in extensive harassment of these innocent,

   hard-working citizens of Tulare County, including hateful accusations that they teach

   bigotry and racism. [https://www.scribd.com/user/399236302/Michael-Seeley]. In fact,


                                              35
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 36 of 49 PageID# 364



   the school was so concerned about security problems resulting from this situation that it

   adopted enhanced security measures. The tactics employed by Seeley are the same as those

   utilized by Fusion GPS in the obstructions schemes against Halvorssen, Boyd and

   Browder.

          66.     Fusion GPS and Simpson concealed the fact that they were on CfA’s

   payroll. On August 1, 2019, Plaintiff learned that CfA paid Fusion GPS almost $140,000

   in 2018 to conduct unspecified “research”. [https://dailycaller.com/2019/08/01/liberal-

   watchdog-fusion-gps-trump/ (“Liberal Watchdog Group That Targeted Google And

   Devin Nunes Paid Fusion GPS $140K For Research”)].

          67.     In addition to CfA, Fusion GPS, upon information and belief, recruited

   additional bad actors, including Virginia political operative Liz Mair, and encouraged and

   enticed them to participate in the coordinated attacks upon Plaintiff. Mair works for

   anonymous, dark money clients. In her own words, she “anonymously smear[s]” her

   clients’ opposition “on the internet”. [https://www.linkedin.com/in/liz-mair-76b03a2/

   (“What do I do for these clients? Anonymously smear their opposition on the Internet.”)].

   Mair controls the Swamp Accountability Project (“Swamp”), a dark money group run out

   of Alexandria, Virginia. On the same day CfA filed its third complaint, Swamp filed an

   “ethics” complaint against Plaintiff. [https://swampaccountabilityproject.com/letter/]. It

   was no coincidence. It was, as Mair boasts, a planned and extremely well-organized smear

   campaign. The organized and coordinated attacks on Plaintiff bear all the hallmarks of a

   Fusion GPS smear operation.

          68.     The    purpose     of   the    coordinated    “ethics”    complaints     and

   Yacht/Cocaine/Prostitutes article was to create negative publicity for Plaintiff, to harass,



                                                36
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 37 of 49 PageID# 365



   intimidate and distract Plaintiff, to cast a pall upon the Congressional investigation into the

   role that Fusion GPS, Simpson and the Steele/Fusion “dossier” played in advancing the

   “Russia collusion” narrative, and to dissuade Plaintiff from pursuing criminal charges

   against Simpson and Fusion GPS. Just as they had done with Halvorssen, Boyd, Browder

   and many others, Fusion GPS and Simpson, acting in concert with non-profits and

   “friendlies” in the media, coordinated the attacks on Plaintiff. Fusion GPS and Simpson

   gave a “dossier” to McClatchy. Each of the “ethics” complaints filed against Plaintiff was

   leaked to McClatchy and immediately reported by McClatchy in the Fresno Bee. [E.g.,

   https://www.fresnobee.com/news/politics-government/politics-columns-blogs/political-

   notebook/article214693435.html].

          69.     CfA, McClatchy, ADLF and Mair combined, associated and agreed with

   Fusion GPS and Simpson to weaponize the media and ethics process against Plaintiff in

   order to injure Plaintiff in his business as a United States Congressman.                 The

   Yacht/Cocaine/Prostitutes article was a blatant hit piece. The “ethics” complaints, reported

   by media sympathizer McClatchy as if legitimate, were, in fact, deceitful political attacks

   designed to intimidate Plaintiff and obstruct his congressional investigations.

   B.     Plaintiff’s Injuries

          70.     As a direct and proximate result of Fusion GPS and Simpson’s efforts to

   interfere with, impede and obstruct Plaintiff in the performance of his official duties as

   Chairman of the House Intelligence Committee, Plaintiff suffered injury in fact to his

   business as a United States Congressman. See Potomac Elec. Power Co. v. Electric Motor

   and Supply, Inc., 262 F.3d 260, 265 (4th Cir. 2001) (“The best reading of § 1964(c)’s injury

   to business or property requirement is that it refers to the fact of injury and not the



                                                 37
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 38 of 49 PageID# 366



   amount”); D’Addario v. D’Addario, 901 F.3d 80, 96 (2nd Cir. 2018) (“We have long

   recognized that a plaintiff may recover legal fees, including expenses incurred in one or

   more attempts to combat a defendant’s RICO violations through the legal system, as

   damages in a civil RICO action.”).       Plaintiff incurred legal fees and administrative

   expenses, including costs to research, travel, consult, and publicly address the obstruction

   scheme and smear campaign promoted by the Defendants and their confederates. The sum

   of these out-of-pocket expenses paid by Plaintiff through his campaign is estimated, upon

   information and belief, to be not less than $25,000.00.14

          71.     But for Fusion GPS and Simpson’s racketeering activity, Plaintiff would

   not have been injured and would not have incurred these costs and expenses.

                 COUNT I – VIOLATIONS OF RICO, 18 U.S.C. § 1962(c)

          72.     Plaintiff restates paragraphs 1 through 71 of this Second Amended

   Complaint and incorporates them herein by reference.

          73.     Fusion FPS and Simpson are each a “person” as that term is defined in Title

   18 U.S.C. § 1961(3).

          74.     The enterprise, consisting of Fusion GPS, Simpson, CfA, Mair, McClatchy

   and other unnamed clients, officers, executives, and employees of Fusion GPS, CfA, Mair

   and McClatchy associated in fact, is an “enterprise,” as that term is defined in 18 U.S.C. §

   1961(4). The persons involved in the enterprise associated for the common purpose of

   obstructing justice. The enterprise in this case has an ongoing organization with an

   ascertainable structure, and it functions as a continuing unit with separate roles and



          14
                  In the absence of proof of a specific amount of damage caused by
   Defendants’ racketeering activity, Plaintiff is entitled to nominal damages, which would
   trigger an award of attorney’s fees. PEPCO, 262 F.3d at 266.
                                               38
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 39 of 49 PageID# 367



   responsibilities. Fusion GPS and Simpson created the “dossier” to be used to facilitate the

   obstruction scheme. As an “astroturfer”, Fusion GPS and Simpson chose CfA, Mair and

   McClatchy as fronts or “cut-outs” to undertake the obstruction scheme. Fusion GPS and

   Simpson operated the enterprise and controlled the specific means and methods employed

   by the enterprise, the nature and timing of the obstruction launched in January 2018, and

   they pursued a common goal of intimidation and harassment.

          75.     Between 2017 and 2018, while associated with an enterprise engaged in

   activities that affected interstate commerce, Fusion GPS and Simpson conducted the

   business of the enterprise (obstruction of justice) through multiple acts of racketeering

   activity which injured Plaintiff’s business by interfering with and obstructing Plaintiff’s

   Congressional investigations and duties:

                  a.      Fusion GPS and Simpson corruptly and by threatening letters or

   communications influenced, obstructed and impeded, or endeavored to influence, obstruct

   or impede, the due administration of justice in violation of Title 18 U.S.C. § 1503(a).

                  b.      Fusion GPS and Simpson knowingly used intimidation, threatened,

   and attempted to corruptly persuade Plaintiff, and engaged in misleading conduct toward

   Plaintiff with the intent to influence, prevent or delay the testimony of Plaintiff, other

   members of the House Intelligence Committee, and other third-parties in an official

   proceeding in violation of Title 18 U.S.C. § 1512(b)(1). Fusion GPS and Simpson also

   knowingly used intimidation, or attempted to do so, and engaged in misleading conduct

   toward Plaintiff with the intent to cause or induce Plaintiff to withhold one or more criminal

   referrals to the DOJ in violation of Title 18 U.S.C. § 1512(b)(2).




                                                39
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 40 of 49 PageID# 368



                  c.      Fusion GPS and Simpson intentionally harassed Plaintiff and

   thereby hindered, delayed, prevented or dissuaded Plaintiff and other members of the

   House Intelligence Committee, or attempted to do so, from (a) reporting to a law

   enforcement officer of the United States, including the FBI and/or DOJ, the commission

   or possible commission of Federal offenses, (b) seeking the arrest of Simpson, other

   officers and employees of Fusion GPS, and/or Steele, and (c) causing a criminal

   prosecution to be sought or instituted, in violation of Title 18 U.S.C. § 1512(d)(2-4).

                  d.      Fusion GPS and Simpson knowingly, with the intent to retaliate,

   took action harmful to Plaintiff, including interference with Plaintiff’s lawful employment

   and livelihood as a U.S. Congressman, for providing to a law enforcement officer truthful

   information relating to the commission or possible commission of a Federal offense by

   Fusion GPS, Simpson and/or other officers and employees of Fusion GPS in violation of

   Title 18 U.S.C. § 1513(e).

                  e.      Fusion GPS and Simpson, together with Orbis and Steele, corruptly

   created and supplied a fraudulent document – the “Steele Dossier” – and made false

   statements to the FBI, DOJ, State Department, and to Congress for the express purpose of

   influencing the outcome of the 2016 U.S. Presidential election and, thereafter, to topple a

   sitting President. In his capacity as a United States Congressman, Plaintiff investigated the

   allegations of “collusion” between the Trump campaign and persons associated with it and

   Russia. Plaintiff investigated the role of Fusion GPS, Simpson and the “Steele Dossier” in

   advancing the “Russia collusion” narrative. Plaintiff discovered that Fusion GPS and

   Simpson committed multiple federal crimes, including violations of Title 18 U.S.C. §§

   1001 and 1505. Through a pattern of racketeering activity that, inter alia, involved acts of



                                                40
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 41 of 49 PageID# 369



   wire fraud in violation of 18 U.S.C. § 1343 and obstruction of justice in violation of Title

   18 U.S.C. §§ 1503, 1512 and 1513, the Defendants engaged in concerted action the purpose

   of which was to harass, intimidate, influence, obstruct and impede Plaintiff’s investigation,

   to dissuade Plaintiff from making a criminal referral, and to undermine Plaintiff’s ability

   to do his job as Chairman of the Committee.

           76.     Defendants have engaged in at least two acts of racketeering activity, one

   of which occurred after the effective date of Part 1, Chapter 96 of Title 18 of the United

   States Code and the last of which occurred within ten years after the commission of a prior

   act of racketeering activity.

           77.     As described above, Plaintiff has been injured in his business by reason of

   Defendants’ multiple violations of Title 18 U.S.C. § 1962, described above. In addition to

   concrete out-of-pocket losses, Defendants’ actions injured Plaintiff’s standing among

   colleagues and constituents, as reflected in the results of the 2018 congressional election,

   as a direct and proximate cause of Defendants’ actions. Defendants proximately caused

   Plaintiff’s injuries. Their collusion to smear Plaintiff and to obstruct his congressional

   investigation of Fusion GPS and the “Steele Dossier” and their actions in levelling the

   fraudulent “ethics” complaints and publishing the Yacht/Cocaine/Prostitutes article led

   directly to Plaintiff’s injuries. Plaintiff’s injuries flow from the Defendants’ predicate acts.

   Compare Noble Sec., Inc. v. MIZ Engineering, Ltd., 611 F.Supp.2d 513, 552 (E.D. Va.

   2009) (“plaintiff alleged that it was injured in its business by stating that: ‘due to the

   purposefully injurious conduct ... [Noble] [has] been intentionally and irreparably harmed.’

   That alleged injury was attributed to the RICO violation because Noble alleged that: ‘Third

   Party Defendants have successfully conducted a business enterprise to injure [Noble’s]



                                                 41
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 42 of 49 PageID# 370



   business through a pattern of racketeering activity.’ Therefore, Noble has sufficiently

   alleged subject matter jurisdiction”).

          78.     Defendants continue to engage in related racketeering activity, the direct

   purpose of which is to intimidate and harm Plaintiff and to interfere with his congressional

   investigation, which continues.     The nature of the Defendants’ racketeering activity

   (including its multiple schemes or artifices), its continuity (over many years), its

   relatedness (same modus operandi as has been used against multiple other targets, same

   media sympathizer, McClatchy, same or similar purposes, results, and methods of

   commission), and its breadth (the sheer number of victims), is such that there is a threat

   that it will continue indefinitely and be repeated in the future.        Defendants’ past

   misconduct, including aggressive smear campaigns undertaken against Halvorssen, Boyd,

   Browder, Trump and Plaintiff, by its nature projects into the future with the threat of

   repetition. Indeed, Fusion GPS was paid $3,300,000 in 2017 to continue the campaign

   against President Trump.

          79.     In accordance with 18 U.S.C. § 1964(c), Plaintiff sues for and seeks to

   recover threefold the damages he has sustained, the costs of this suit, and reasonable

   attorney’s fees incurred.

                  COUNT II – RICO CONSPIRACY, 18 U.S.C. § 1962(d)

          80.     Plaintiff restates paragraphs 1 through 79 of this Second Amended

   Complaint and incorporates them herein by reference.

          81.     Beginning in or about January 2018 and continuing through the present,

   Fusion GPS and Simpson conspired, combined, associated, agreed or acted in concert with

   CfA, Mair, McClatchy and others for the express purposes of injuring Plaintiff in his



                                               42
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 43 of 49 PageID# 371



   business as Chairman of the House Intelligence Committee and as a United States

   Congressman through a pattern of racketeering activity and acts of racketeering in violation

   of Title 18 U.S.C. § 1962(c). Fusion GPS and Simpson specifically agreed to facilitate the

   unlawful activity by undertaking the research and creating “dossiers” on Plaintiff that CfA,

   Mair and McClatchy then published on the Internet, via social media and to OCE to

   obstruct Plaintiff in the performance of his duties.

          82.     Defendants knew about, indeed they orchestrated the overall objective and

   goal of the scheme to obstruct justice. Defendants acted intentionally, purposefully,

   without lawful justification, and with the express knowledge that they were injuring

   Plaintiff’s business and standing as Chairman of the Committee.

          83.     As a direct and proximate cause of the Defendants’ violations of Title 18

   U.S.C. § 1962(d), Plaintiff suffered injury and loss.

          84.     In accordance with 18 U.S.C. § 1964(c), Plaintiff sues for and seeks to

   recover threefold the damages he has sustained, the costs of this suit, and reasonable

   attorney’s fees incurred.

    COUNT III – DECLARATORY AND INJUNCTIVE RELIEF, 18 U.S.C. § 1964(a)

          85.     Plaintiff restates paragraphs 1 through 84 of this Second Amended

   Complaint and incorporates them herein by reference.

          86.     There is an actual case and controversy between the parties over whether

   Fusion GPS and Simpson engaged in acts of “racketeering activity” when, in conspiracy

   and concert with Perkins Coie, the DNC and the Hillary Clinton campaign, they

   manufactured and used the Steele “dossier” and when they collaborated with CfA, Mair




                                                43
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 44 of 49 PageID# 372



   and    McClatchy     to   publish    the    fraudulent   “ethics”   complaints     and   the

   Yacht/Cocaine/Prostitutes article.

          87.     For the reasons stated above, and to be developed by additional evidence in

   Fusion GPS and Simpson’s exclusive possession, Fusion GPS and Simpson’s conduct

   constitutes racketeering activity as defined in Title 18 U.S.C. § 1961(1). Fusion GPS and

   Simpson dispute this contention. They maintain that their conduct is not intended to

   obstruct justice and does not constitute obstruction of justice.

          88.     For almost a decade, Fusion GPS and Simpson have committed crimes of

   obstruction against multiple victims, including Halvorssen, Boyd, Browder, Trump and

   Plaintiff. Their criminal conduct continues to date, and will be repeated again and again in

   the future to the detriment of Plaintiffs and other targets of the paying clients of Fusion

   GPS.

          89.     Accordingly, Plaintiff seeks injunctive relief from the Court pursuant to

   Title 18 U.S.C. § 1964(a), including but not limited to an order: (1) prohibiting Fusion GPS

   and Simpson from continuing to obstruct justice by creating fake “dossiers” and engaging

   in media campaigns designed to injure the business, property and reputation of the target,

   (2) to order the dissolution or reorganization of Fusion GPS so as to prevent or restrain the

   Defendants from committing fraud, lying to the FBI, DOJ, Congress and Senate,

   obstructing justice, and violating Title 18 U.S.C. § 1962 in the future.

                        COUNT IV – TORTIOUS INTERFERENCE

          90.     Plaintiff restates paragraphs 1 through 89 of this Second Amended

   Complaint and incorporates them herein by reference.




                                                44
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 45 of 49 PageID# 373



            91.   As a United States Congressman, Plaintiff had a valid contract and

   reasonable business expectancies in his employment and position. Through its in-depth

   research and creation of a “dossier” on Plaintiff, Fusion GPS and Simpson both knew about

   Plaintiff’s business, employment and property rights.

            92.   Fusion GPS and Simpson intentionally interfered with Plaintiff’s business

   expectations and property rights by, inter alia, creating and undertaking a scheme to

   obstruct justice and by publishing false and defamatory statements about Plaintiff with the

   clear intent to cause Plaintiff’s termination as Chairman of the Committee and removal

   from Congress. Fusion GPS and Simpson’s improper methods, actions and practices were,

   inter alia, illegal, defamatory, unethical, oppressive, over-reaching, fraudulent, hostile, and

   sharp.

            93.   As a direct result of the Defendants’ willful misconduct, Plaintiff suffered

   damage and incurred presumed damages and actual damages, including, but not limited to,

   injury to his business and reputation, insult, embarrassment, humiliation, pain and mental

   suffering, court costs, and other damages.

                        COUNT V – COMMON LAW CONSPIRACY

            94.   Plaintiff restates paragraphs 1 through 93 of this Second Amended

   Complaint and incorporates them herein by reference.

            95.   The Defendants’ actions, detailed above, constitute a conspiracy at common

   law to tortiously interfere with Plaintiff’s business as a United States Congressman and, in

   particular, his position as Chairman of the House Intelligence Committee.15




            15
                   Plaintiff’s business as a United States Congressman is no different that the
   business of the plaintiff attorney in Daniczek v. Spencer, 156 F.Supp.3d 739, 766 (E.D. Va.
                                                 45
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 46 of 49 PageID# 374



          96.     As a direct result of the Defendants’ willful misconduct, Plaintiff suffered

   damage and incurred presumed damages and actual damages, including, but not limited to,

   injury to his business and reputation, insult, embarrassment, humiliation, pain and mental

   suffering, court costs, and other damages.



          Plaintiff alleges the foregoing based upon personal knowledge, public statements

   of others, and records in his possession. Plaintiff believes that substantial additional

   evidentiary support, which is in the exclusive possession of the Defendants and their agents

   and other third-parties, will exist for the allegations and claims set forth above after a

   reasonable opportunity for discovery.

          Plaintiff reserves his right to amend this Complaint upon discovery of additional

   instances of the Defendants’ wrongdoing.



                      CONCLUSION AND REQUEST FOR RELIEF

          Fusion GPS, Simpson and Steele fraudulently developed the Steele/Fusion

   “dossier” and disseminated it to U.S. Government officials and the press as if the salacious

   accusations were true. Plaintiff investigated this wrongdoing, causing Fusion GPS and

   Simpson to retaliate against him and to take action that was intended to harass, intimidate

   and influence Plaintiff in the performance of his congressional investigation. That

   retaliation and obstruction of justice consisted of a coordinated effort by the Defendants to

   manufacture “ethics” complaints against Plaintiff and to utilize the press (McClatchy) as a




   2016) (“Danjczek appears to be a solo practitioner, meaning that it is impossible to damage
   her reputation without injuring her business”).
                                                46
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 47 of 49 PageID# 375



   weapon to pressure Plaintiff to back off his investigation of Fusion GPS and Simpson.

   Defendants’ corrupt acts of racketeering are part of their regular way of doing business.

   That way of doing business must end here and now.



          WHEREFORE, Plaintiff respectfully requests the Court to enter Judgment against

   Fusion GPS and Simpson, jointly and severally, as follows:

          A.      Compensatory damages in the amount of $3,300,000 or such greater amount

   as is determined by the Jury;

          B.      Threefold damages in the sum of $9,900,000.00;

          C.      Punitive damages in the amount of $350,000 or the maximum amount

   allowed by law;

          D.      Disgorgement of all income and profit obtained by the enterprise from or as

   a result of the alleged racketeering activity;

          E.      Declaratory and Injunctive relief in accordance with Title 18 U.S.C. §

   1964(a);

          F.      Dissolution and/or reorganization of Fusion GPS to prevent these

   Defendants from engaging in wrongdoing in the future;

          G.      Prejudgment interest at the maximum rate allowed by law;

          H.      Postjudgment interest on the principal sum of the Judgment entered against

   Google from the date of Judgment until paid;

          I.      Attorney’s Fees, Expert Witness Fees and Costs;

          J.      Such other relief as is just and proper.




                                                    47
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 48 of 49 PageID# 376



                         TRIAL BY JURY IS DEMANDED



   DATED:      April 6, 2020



                               DEVIN G. NUNES



                               By:   /s/ Steven S. Biss
                                     Steven S. Biss (VSB # 32972)
                                     300 West Main Street, Suite 102
                                     Charlottesville, Virginia 22903
                                     Telephone:     (804) 501-8272
                                     Facsimile:     (202) 318-4098
                                     Email:         stevenbiss@earthlink.net

                                     Counsel for the Plaintiff




                                           48
Case 1:19-cv-01148-LO-TCB Document 35 Filed 04/06/20 Page 49 of 49 PageID# 377



                                CERTIFICATE OF SERVICE

          I hereby certify that on April 6, 2020 a copy of the foregoing was filed electronically

   using the Court’s CM/ECF system, which will send notice of electronic filing to counsel

   for the Defendants and all interested parties receiving notices via CM/ECF.




                                 By:     /s/ Steven S. Biss
                                         Steven S. Biss (VSB # 32972)
                                         300 West Main Street, Suite 102
                                         Charlottesville, Virginia 22903
                                         Telephone:     (804) 501-8272
                                         Facsimile:     (202) 318-4098
                                         Email:         stevenbiss@earthlink.net

                                         Counsel for the Plaintiff




                                                49
